DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-4, 6-13 and 15-18 are pending.
Claims 1-4, 6-7, 10-13 and 15-16 are amended.
Claims 5 and 14 are cancelled.
No Claim(s) is/are added.
Claims 1-4, 6-13 and 15-18 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 03/08/2022 have been fully considered but they are not persuasive.
Claim Objections
The objections to claims 1-4, 6-13 and 15-18 are withdrawn in view of the applicant’s amendment.
35 U.S.C. §102 Rejections
Regarding claim 1, the applicant has amended to recite subject matter of claims 2 and 3.  Amended claim 1 recites:
sending, by the CU, the downlink F1AP message to the DU, and indicating that a message type of the message comprised in the downlink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type, wherein the indicating comprises (1) sending, by the CU, indication information carried in the downlink F1AP message or carried on a peer adaptation layer on an F1 interface between the CU and the DU, the indication information indicating the type of message, or (2) sending, by the CU, the downlink F1 AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message. The applicant argues that 3GPP ‘152 does not disclose the subject matter of claims 2 and 3 now recited in amended claim 1.
In response to applicant’s argument, the examiner respectfully disagrees.
FIG. 6A of the instant application depicts the CU belong to the IAB donor. However, the DU is present in each one of IAB 1, IAB 2 and IAB donor.  Therefore, it not clear in the claims which DU being referred to.  
Figure 2 of 3GPP ‘152 depicts IAB donor and the CU belong to the IAB donor as shown below.

    PNG
    media_image1.png
    137
    621
    media_image1.png
    Greyscale

3GPP ‘152 discloses sending, by the CU, the downlink F1AP message to the DU.  For example, Figure 4 and Table 4 of the 3GPP ‘152 describe step 16, Transmission of F1AP DL RRC Message Transfer (See page 7/10 and 8/10).  Note that, the CU belong to the IAB donor of 3GPP ‘152.
3GPP ‘152 does not explicitly disclose wherein the indicating comprises (1) sending, by the CU, indication information carried in the downlink F1AP message or carried on a peer adaptation layer on an F1 interface between the CU and the DU, the indication information indicating the type of message, or (2) sending, by the CU, the downlink F1 AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message.
3GPP ‘314 discloses wherein the indicating comprises (2) sending, by the CU, the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message.  3GPP ‘314 describes Step 2: The CU which has the UE context knows that the UE is located in the IAB Node and therefore sends the packet in a F1-U GTP tunnel to the IAB Nodes (See page 2/6)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 6-9, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG-RAN WG2 (16th – 20th April, 2018_R2-1806152)  hereinafter “3GPP ‘152”
As per claim 4, 3GPP ‘152 discloses a data processing method in an integrated access and backhaul (IAB) system, wherein the system comprises a centralized unit (CU), and a distributed unit (DU) located in an IAB donor, a first IAB node, and a second IAB node (3GPP ‘152, Figure 2), and the method comprises: 
receiving, by the CU, an uplink F1 Application (F1AP) message sent by the DU, wherein a message comprised in the uplink F1AP message is one or a combination of the following: an F1AP message of a terminal device, an F1AP message of the first IAB node, and an RRC message of the second IAB node (3GPP ‘152, Figure 4, step 14, Transmission of F1AP Initial UL RRC message)
and receiving, by the CU, indication information sent by the DU, wherein the indication information, carried in the uplink F1AP message (3GPP ‘152, Figure 4, step 14, Transmission of F1AP Initial UL RRC message) or carried on a peer adaptation layer on an F1 interface between the CU and the DU, indicates that a message type of the message comprised in the uplink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type (3GPP ‘152, Figure 4, step 14, Transmission of F1AP Initial UL RRC message)

As per claim 6, 3GPP ‘152 discloses the method according to claim 4, wherein the method further comprises: when the message type indicated by the indication information is the RRC message type, obtaining, by the CU, the RRC message of the second IAB node, and processing the RRC message of the second IAB node on a peer RRC layer between the CU and the second IAB node (3GPP ‘152, Figure 4, Step 8, F1 initial UL RRC Message)

As per claim 7, 3GPP ‘152 discloses the method according to claim 4, wherein the method further comprises: when the message type indicated by the indication information is the F1AP message type, obtaining, by the CU, an F1AP message comprised in the uplink F1AP message, and determining that the F1AP message comprised in the uplink F1AP message is the F1AP message of the terminal device or the F1AP message of the first IAB node (3GPP ‘152, Figure 4, step 7, processing delay in IAB node 1)

As per claim 8, 3GPP ‘152 discloses the method according to claim 7, wherein the method further comprises: if the F1AP message comprised in the uplink F1AP message is the F1AP message of the terminal device, processing, by the CU, the F1AP message of the terminal device on a peer F1AP layer between the CU and the terminal device (3GPP ‘152, Figure 4, step 28, Transmission of F1AP UL RRC Message Transfer)

As per claim 9, 3GPP ‘152 discloses the method according to claim 7, wherein the method further comprises: if the F1AP message comprised in the uplink F1AP message is the F1AP message of the first IAB node, processing, by the CU, the F1AP message of the first IAB node on a peer F1AP layer between the CU and the first IAB node (3GPP ‘152, step 8, F1: Initial UL RRC Message)

As per claim 13, 3GPP ‘152 discloses an integrated access and backhaul (IAB) system comprising a centralized unit (CU) and a distributed unit (DU) located in an IAB donor (3GPP ‘152, Figure 2), wherein: the DU is configured to send an uplink F1 Application Protocol (F1AP) message (3GPP ‘152, Figure 4, step 8, Transmission of F1AP initial UL RRC); 
the CU is configured to receive the uplink F1AP message sent by the DU, wherein a message comprised in the uplink F1AP message is one or a combination of the following: an F1AP message of a terminal device, an F1AP message of the first IAB node, and an RRC message of the second IAB node (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer)
and receiving, by the CU, indication information sent by the DU, wherein the indication information carried in the uplink F1AP message or carried on a peer adaptation layer on an F1 interface between the CU and the DU indicates that a message type of the message comprised in the uplink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer)

As per claim 15, 3GPP ‘152 discloses the system according to claim 13, wherein the CU is configured to obtain the RRC message of the second IAB node when the message type of the message indicated by the indication information is the RRC message type, and process the RRC message of the second IAB node on a peer RRC layer between the CU and the second IAB node (3GPP ‘152, Figure 4, Step 8, F1 initial UL RRC Message) 

As per claim 16, 3GPP ‘152 discloses the system according to claim 13, wherein the CU is configured to obtain an F1AP message comprised in the uplink F1AP message when the message type indicated by the indication information is the F1AP message type, and determine that the F1AP message comprised in the uplink F1AP message is the F1AP message of the terminal device or the F1AP message of the first IAB node (3GPP ‘152, Figure 4, step 7, processing delay in IAB node 1)

As per claim 17, 3GPP ‘152 discloses the system according to claim 16, wherein the CU is configured to process the F1AP message of the terminal device on a peer F1AP layer between the CU and the terminal device if the F1AP message comprised in the uplink F1AP message is the F1AP message of the terminal device (3GPP ‘152, Figure 4, step 28, Transmission of F1AP UL RRC Message Transfer)

As per claim 18, 3GPP ‘152 discloses the method according to claim 16, wherein the CU is configured to process the F1AP message of the first IAB node on a peer F1AP layer between the CU and the first IAB node if the F1AP message comprised in the uplink F1AP message is the F1AP message of the first IAB node (3GPP ‘152, step 8, F1: Initial UL RRC Message)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP ‘152” in view of 3GPP TSG-RAN WG3 (26 February-2 March 2018_R3-181314) hereinafter “3GPP ‘314”
As per claim 1, 3GPP ‘152 discloses a data processing method in an integrated access and backhaul (IAB) system, wherein the system comprises a centralized unit (CU) and a distributed unit (DU) located in an IAB donor, a first IAB node, and a second IAB node (3GPP ‘152, Figure 2), and the method comprises: 
generating, by the CU, a downlink F1 Application Protocol (F1AP) message, wherein a message comprised in the downlink F1AP message is one or a combination of the following: an F1AP message of a terminal device, an F1AP message of the first IAB node, and an RRC message of the second IAB node (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer.  F1AP message has to be generated before sending)
and sending, by the CU, the downlink F1AP message to the DU, and indicating that a message type of the message comprised in the downlink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer)
3GPP ‘152 does not explicitly disclose wherein the indicating comprises (1) sending, by the CU, indication information carried in the downlink F1AP message or carried on a peer adaptation layer on an F1 interface between the CU and the DU, the indication information indicating the type of message, or (2) sending, by the CU, the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message.
3GPP ‘314 discloses wherein the indicating comprises sending, by the CU, the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message (3GPP ‘314, page 2/6, Step 2: The CU which has the UE context knows that the UE is located in the IAB Node and therefore sends the packet in a F1-U GTP tunnel to the IAB Nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘314 related to send, by the CU, the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message and have modified the teaching of 3GPP ‘152 in order to improve throughput of the network (Introduction)

As per claim 2, 3GPP ‘152 in view of 3GPP ‘314 disclose the method according to claim 1, wherein the indicating comprises sending, by the CU, indication information carried in the downlink F1AP message (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer) or carried on a peer adaptation layer on an F1 interface between the CU and the DU, the indication information indicating the type of message 

As per claim 3, 3GPP ‘152 in view of 3GPP ‘314 disclose the method according to claim 1, wherein the indicating comprises sending, by the CU, the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message (3GPP ‘314, page 2/6, Step 2: The CU which has the UE context knows that the UE is located in the IAB Node and therefore sends the packet in a F1-U GTP tunnel to the IAB Nodes)

As per claim 10, 3GPP ‘152 discloses an integrated access and backhaul (IAB) system comprising a centralized unit (CU) and a distributed unit (DU) located in an IAB donor (3GPP ‘152, Figure 2), wherein: 
the CU is configured to generate a downlink F1 Application Protocol (F1AP) message, wherein a message comprised in the downlink F1AP message is one or a combination of the following: an F1AP message of a terminal device, an F1AP message of a first IAB node, and an RRC message of a second IAB node (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer.  F1AP message has to be generated before sending)
the CU is configured to send the downlink F1AP message to the DU, and indicate that a message type of the message comprised in the downlink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer) 
3GPP ‘152 does not explicitly disclose wherein the CU is further configured to (1) send indication information carried in the downlink F1AP message or carried on a peer adaptation layer on an F1 interface between the CU and the DU, the indication information indicating the type of message, or (2) send the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message; and the DU is configured to receive the downlink F1AP message.
3GPP ‘314 discloses wherein the CU is further configured to (2) send the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message (3GPP ‘314, page 2/6, Step 2: The CU which has the UE context knows that the UE is located in the IAB Node and therefore sends the packet in a F1-U GTP tunnel to the IAB Nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘314 related to send the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message and have modified the teaching of 3GPP ‘152 in order to improve throughput of the network (Introduction)

As per claim 11, 3GPP ‘152 in view of 3GPP ‘314 disclose the system according to claim 10, wherein the CU is configured to send indication information carried in the downlink F1AP message or carried on a peer adaptation layer on an F1 interface between the CU and the DU, the indication information indicating the type of message (3GPP ‘152, page 8, transmit UE RRC message to IAB donor via F1 interface)

As per claim 12, 3GPP ‘152 in view of 3GPP ‘314 disclose the system according to claim 10, wherein the CU is configured to send the downlink F1AP message through a GTP tunnel to the DU, a type of the GTP tunnel being specific to the type of message (3GPP ‘314, page 4, Step 2: sends the packet in a F1-U GTP tunnel to the IAB Nodes)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462